Citation Nr: 0019600	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  93-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 
1990, for an allowance of service connection for mild chronic 
obstructive pulmonary disease (COPD).

2.  Entitlement to an effective date earlier than May 24, 
1990, for an allowance of service connection for 
extracapsular cataract extraction with intraocular lens, 
right eye, senile cataract left eye, mild corneal midstromal 
haze.

(The issues of whether June 28, 1982, and February 28, 1990, 
decisions of the Board of Veterans' Appeals denying service 
connection for pulmonary and eye disorders should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE) are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, that granted entitlement to 
service connection for mild COPD and extracapsular cataract 
extraction with intraocular lens, right eye, senile cataract 
left eye, mild corneal midstromal haze, effective from May 
24, 1990.  The RO in Huntington, West Virginia, currently has 
jurisdiction over the claims.

The case was previously before the Board in November 1996, 
when it was remanded on an unrelated matter.  In July 1998, 
the Board issued a decision on another issue and deferred 
adjudication of the earlier effective date claims pending the 
promulgation of regulations concerning CUE in Board 
decisions.  The Board has issued a separate decision on the 
motion alleging CUE and now proceeds with its review of the 
earlier effective date claims on appeal.



FINDINGS OF FACT

1.  In June 1982, the Board denied entitlement to service 
connection for pulmonary and eye disorders, including as a 
result of in-service exposure to mustard gas.

2.  On February 5, 1986, the RO received the veteran's 
petition to reopen his claims for service connection for 
pulmonary and eye disorders as a result of in-service 
exposure to mustard gas.
 
3.  New and material evidence sufficient to reopen the claims 
and to establish service connection was received in 1991, 
consisting of June 18, and July 1, 1991 VA examination 
reports.

4.  In a December 1991 rating decision, the RO established 
service connection for COPD and extracapsular cataract 
extraction with intraocular lens, right eye, senile cataract 
left eye, mild corneal midstromal haze, assigning an 
effective date of May 24, 1990.


CONCLUSIONS OF LAW

1.  The Board's decision of June 1982 is final.  38 U.S.C.A. 
§§ 7103(a), (b)(3), 7104(a) and (b) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999). 

2. Entitlement to an effective date earlier than May 24, 
1990, for service connection for COPD and extracapsular 
cataract extraction with intraocular lens, right eye, senile 
cataract left eye, mild corneal midstromal haze is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.156, 3.400(q)(1)(ii) and (r) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran originally claimed entitlement to service 
connection for, inter alia, pulmonary and eye disorders in 
October 1980.  He stated that he incurred these disabilities 
as a result of participation in atomic radiation testing 
during active service in 1944.  After the in-service testing, 
he reportedly had blisters under his chin and around his 
throat, as well as damage to his retinas requiring that he 
wear dark glasses.

Service medical records disclose no findings of pulmonary or 
eye disorders.  
However, service medical and/or personnel records show that 
the veteran served as a volunteer for gas warfare research 
wearing protective clothing at the U.S. Naval Research 
Laboratory in Washington, D.C. in December 1944.  He was 
excluded from the test part time due to severe laryngitis.  
It was noted that he received four mustard gas exposures 
while wearing protective clothing and a gas mask.  His 
reaction from the gas was described as minimal and designated 
as faint erythema.  

Post-service VA and private medical records, including 
examination and hospitalization reports, chest x-rays, and 
outpatient treatment records dated from 1948 to 1968, were 
negative for findings of any pulmonary or eye disorders.  The 
veteran was diagnosed as having early pulmonary emphysema; 
possible histoplasmosis of the eyes, quiescent; and remote 
gamma irradiation exposure as early as 1974.  At that time, 
he gave a history of in-service exposure to gamma radiation 
in 1943. 

In April 1981, the RO denied entitlement to service 
connection for pulmonary emphysema and eye problems as a 
result of radiation exposure.  The RO noted that the 
veteran's service records were negative for radiation 
exposure, that the claimed disabilities were not diagnosed 
until many years after service, and it was not shown that 
they were incurred or aggravated during active service.  The 
veteran submitted a notice of disagreement with the RO's 
decision in April 1981.  

Additional VA treatment records were thereafter received.  In 
1981, the veteran was diagnosed as having a questionable 
history of radiation damage and a questionable history of 
visual damage.  He complained of trouble with his eyes since 
1944.

In a June 1981 statement of the case (SOC), the RO indicated 
that the veteran's service records were negative for 
radiation exposure.  However, the RO noted that the veteran 
did participate in gas warfare research testing in December 
1944 and was excluded from the test part time due to 
laryngitis.  The RO concluded that there was no documented 
medical relationship between the veteran's gas warfare 
research and alleged radiation exposure and the development 
of his claimed disabilities first noted in 1974.  

In his substantive appeal dated June 30, 1981, which was 
received on July 7, 1981, the veteran stated that he was 
amending his claim to include service connection for 
pulmonary and eye disorders as a result of in-service 
exposure to mustard gas or other lethal or poisonous gases.  
The veteran also offered testimony at a personal hearing at 
the RO in November 1981 to this effect.

Upon VA examinations in July and August 1981, the veteran was 
diagnosed as having mild COPD, smoker's emphysema, hyperopic 
astigmatism, presbyopia, and probable presumed ocular 
histoplasmosis syndrome (POHS).

In a June 28, 1982, decision, the Board denied entitlement to 
service connection for pulmonary emphysema and eye problems 
as a result of radiation exposure.  The Board specifically 
noted the veteran's contentions that he was exposed to 
ionizing radiation and mustard and chlorine gas during active 
service.  In denying the claims, the Board found that the 
veteran participated in vesicant gas research testing in 
December 1944 and experienced laryngitis that fully resolved 
with no recurrence; that no respiratory or eye disorders were 
present during active service; that COPD including pulmonary 
emphysema and ocular histoplasmosis were diagnosed many years 
after service; that astigmatism and presbyopia were disorders 
for which service connection was not warranted under 38 
C.F.R. § 3.303(c); that the veteran was not exposed to 
ionizing radiation during active service; and that the 
claimed disabilities were unrelated to exposure to low level 
radiation or to any other event associated with military 
duty. 

The veteran sought to reopen claims for service connection 
for residuals of exposure to ionizing radiation on December 
4, 1985.  The RO denied entitlement to service connection for 
pulmonary and eye disorders as a result of exposure to 
ionizing radiation under 38 C.F.R. § 3.311 by means of a 
January 1986 rating decision.  The veteran perfected an 
appeal of the RO's decision.  In his notice of disagreement 
received at the RO on February 5, 1986, he stated that his 
claim for service connection included residuals of exposure 
to mustard, chlorine and other toxic and lethal gases.  He 
reported that he was exposed to these vesicant agents during 
service in 1944, which caused damage to his eyes and lungs. 

Thereafter, numerous additional private and VA medical 
records, some of which were duplicates, were received 
showing, inter alia, that the veteran was treated for 
pulmonary and eye disorders.  Duplicate copies of service 
personnel records were also received.  

During hospitalization at Charles Kettering Memorial Hospital 
in April 1969, the veteran was diagnosed as having acute 
bronchitis.  Chest x-rays showed old, healed granulomatous 
disease without evidence of active process.  This 
hospitalization report was received at the RO on May 29, 
1986.

VA outpatient treatment records received on September 18, 
1986, revealed that the veteran was diagnosed as having 
bilateral cataracts as early as March 1983, at which time he 
gave a history of exposure to gamma radiation during service.  
Additional diagnoses included POHS, chorioretinopathy, 
abnormal macula of the right eye, and presbyopia in 1983 and 
1986.  A February 1988 chest x-ray, received on May 12, 1988, 
showed chronic interstitial fibrotic changes, COPD, and old 
granulomatous disease.

At hearings before the Board in September 1986 and the RO in 
May 1988 and January 1989, and in several written documents, 
the veteran offered statements consistent with those noted 
above, i.e., that he incurred pulmonary and eye disorders as 
a result of in-service exposure to gases and/or radiation in 
1944.   

In a February 28, 1990, decision, the Board denied 
entitlement to service connection for pulmonary and eye 
disorders as a result of exposure to ionizing radiation under 
38 C.F.R. § 3.311.  In the section titled Items Relating to 
Present Appellate Status, the Board noted that the veteran 
claimed that several disabilities were secondary to mustard, 
chlorine, and other toxic and lethal gases, and that this 
issue had not been developed or certified for appellate 
review.  The Board therefore referred the claims to the RO 
for appropriate consideration.

In a written statement received at the RO on May 24, 1990, 
the veteran again requested service connection for pulmonary 
and eye disabilities as secondary to in-service exposure to 
mustard, chlorine, and other toxic and lethal gases in 1944.

A VA expert opinion was obtained in February 1991.  The 
doctor reviewed the claims file, noting that the veteran 
participated in mustard gas experiments during active 
service, and after service was diagnosed as having emphysema 
and chronic bronchitis in 1980.  The doctor opined that the 
x-ray findings of healed granulomatous lesions and retinal 
lesions were most likely caused by histoplasmosis, a fairly 
common disease in the area where the veteran lived.  The 
doctor stated he knew of no evidence that any of the 
veteran's problems could be related to mustard gas exposure, 
except for the bronchitis/emphysema, and that would be highly 
unlikely to occur 34 years after exposure without significant 
symptoms in the interim.  It was possible that the veteran's 
psychological symptoms overshadowed the bronchitis symptoms 
but there was no documentation of their presence in the years 
between exposure and 1980.  The doctor concluded that there 
was no evidence that the veteran sustained any permanent 
injury from his exposure to mustard gas.

The veteran was afforded VA examinations in June and July 
1991.  On eye examination on July 1, 1991, he stated that he 
was exposed to mustard gas in 1944 and since that time had 
burning and twitching eyes and sensitivity to light and 
occasional shortness of breath on exertion.  Pertinent 
diagnoses included (1) status post extracapsular cataract 
extraction with posterior chamber intraocular lens, right 
eye; (2) senile cataract, left eye, media equals vision of 
20/50; (3) ocular histoplasmosis syndrome, bilateral, with 
atrophic macular scar in the right eye with media equal to 
20/40 visual acuity; (4) mild corneal midstromal haze, which 
may be secondary to the mustard gas exposure; however, there 
was no effect on visual acuity; and (5) mild photophobia.  
The veteran was also diagnosed as having COPD, mild, on 
general medical examination on June 18, 1991.  The examiner 
noted the veteran's previous history of exposure to toxic 
gases in the 1940s and smoking in conjunction with this 
diagnosis.

In June 1991, the veteran submitted additional service 
records and records from the Naval Research Laboratory to the 
RO showing that he participated in experiments involving 
exposure to mustard gas while wearing protective clothing and 
was shown to have severe laryngitis and erythema of various 
parts of his body.  

The veteran also provided additional VA medical records, 
including a March 1988 chest x-ray showing slight 
hyperinflation, fibrocalcific scars, and calcified left hilar 
nodes; pulmonary function tests (PFTs) dated in November 1990 
showing mild obstructive ventilatory defect; and outpatient 
treatment records dated from 1988 to 1998 showing diagnoses 
of POHS, cataracts, dry eye, presbyopia, primary open angle 
glaucoma, COPD, chronic bronchitis and emphysema.  He 
underwent extracapsular cataract extraction with posterior 
chamber lens implantation of the right eye in January 1990. 

In December 1991, the RO granted entitlement to service 
connection for mild COPD and extracapsular cataract 
extraction with intraocular lens, right eye, senile cataract 
left eye, mild corneal midstromal haze, effective from May 
24, 1990.  The RO noted that although medical opinions 
discounted the association between the veteran's eye and lung 
disorders and exposure to mustard gas, reasonable doubt was 
resolved in his favor.  

The veteran appealed the RO's decision to the Board.  He 
requested an effective date for the allowance of service 
connection of June 30, 1981, the date of his substantive 
appeal of the RO's April 1981 rating decision.  He stated 
that this was when he amended his claim to include service 
connection for pulmonary and eye disorders as a result of 
exposure to mustard or chlorine gas.

The veteran testified at a personal hearing at the RO in 
December 1992.  He again requested an effective date for 
service connection for his lung and eye disabilities of June 
30, 1981, when he amended his original claim. 

On VA examination in March 1997, the veteran was diagnosed as 
having phthisis bulbi of the right eye; enophthalmos of the 
right eye; glaucoma of the left eye; and chorioretinitis, 
old, inactive, left eye, consistent with POHS.  The right eye 
was surgically removed in June 1997.


II.  Legal analysis

Service connection may be established by showing that a 
disease or injury had its onset in service or by showing that 
a current disability is a result of a disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304 (1999).  In general, 
establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1100 (1999).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously finally denied, 
the claimant must submit new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

The appellant submitted an original claim for service 
connection to the RO in October 1980.  In a rating decision 
of April 1981, the RO denied entitlement to service 
connection for pulmonary and eye disorders, which the veteran 
appealed.  In a decision of June 1982, the Board denied 
entitlement to service connection for pulmonary and eye 
disorders, including as a result of exposure to mustard gas.  
That decision is final.

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision. The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance. Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (1999).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).

The veteran sought to reopen his claims for service 
connection for pulmonary and eye disorders as a result of 
exposure to mustard gas on February 5, 1986.  38 C.F.R. 
§ 3.155 (1999).  Adjudication of these claims was referred to 
the RO by the Board in February 1990 as they were not 
properly on appeal.  It was not until December 1991 that the 
RO issued a rating decision granting entitlement to service 
connection for pulmonary and eye disorders as a residual of 
exposure to mustard gas.  The RO noted that although medical 
opinions discounted the association between the veteran's eye 
and lung disorders and exposure to mustard gas, reasonable 
doubt was resolved in his favor.  

Additional evidence obtained in conjunction with the reopened 
claims included VA examination reports dated in 1991.  The VA 
doctor in February 1991 concluded that there was no evidence 
that the veteran sustained any permanent injury from his 
exposure to mustard gas.  However, the VA examiner in July 
1991 diagnosed the veteran as having mild corneal midstromal 
haze, which may be secondary to the mustard gas exposure.  In 
June 1991, the veteran was also diagnosed as having COPD with 
notation of a previous history of exposure to toxic gases in 
the 1940s.  In resolving reasonable doubt in the veteran's 
favor, this evidence, i.e., the June and July 1991 VA 
examination reports, was sufficient to reopen his claims and 
for an allowance of service connection for pulmonary and eye 
disorders as a result of mustard gas exposure.  See 38 C.F.R. 
§ 3.156 (1999).  Much of the evidence submitted in 
conjunction with the reopened claims was 
duplicative/cumulative of evidence that was before the Board 
in June 1982 and much of it was irrelevant to those claims.  
None of the medical evidence, with the exception of the June 
and July 1991 VA examination reports, established a nexus 
between the veteran's post-service disabilities and his in-
service mustard gas exposure.  His own statements were not 
competent in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Although the veteran submitted reopened claims for service 
connection in February 1986, he did not submit claims 
supported by evidence that reflected his entitlement until 
the receipt of the June and July 1991 VA examinations 
reports.  Accordingly, the Board concludes that entitlement 
to an effective date earlier than June 18, and July 1, 1991 
(the dates of the respective VA examinations) for service 
connection for pulmonary and eye disorders is not warranted 
under the provisions for establishing an effective date for a 
claim reopened by submission of new and material evidence.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q), (r) 
(1999).  In this case, the veteran has already been assigned 
an effective date of May 24, 1990, for his service-connected 
disabilities and there is no basis for assigning an earlier 
effective date.

The Board is also cognizant that on July 31, 1992, VA 
published a regulation in the Federal Register that was to 
become 38 C.F.R. § 3.316, which provides for a presumption of 
service connection for residuals of exposure to Mustard Gas 
and Lewisite.  57 Fed.Reg. 33877 (July 31, 1992).  For 
veterans who underwent full body exposure to Mustard Gas 
during field exercises and who subsequently developed corneal 
opacities, such is presumed service connected.  This 
regulation was subsequently amended to include several other 
presumptive conditions, including COPD.  See 59 Fed. Reg. 
3534 (January 24, 1994); 59 Fed. Reg. 42497 (August 18, 
1994). 

Where compensation benefits are awarded pursuant to a 
liberalizing law, the effective date of such award shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the law.  38 U.S.C.A. § 
5110(g) (West 1991); 38 C.F.R. §§ 3.114(a), 3.400(p) (1999).  
If the claim is reviewed at the initiative of VA within one 
year of the effective date of the change, or if the review is 
undertaken at the request of the claimant within that one 
year period, the effective date of the award will be the 
effective date of the change.  38 C.F.R. § 3.114(a)(1) 
(1999).  However, if a claim is reviewed on VA initiative 
more than one year subsequent to the effective date of the 
change, benefits are appropriate for a period of one year 
prior to the date of administrative determination of 
entitlement.  38 C.F.R. § 3.114(a)(2) (1999).  If the claim 
is reviewed at the claimant's request more than one year 
subsequent to the effective date of the change, benefits may 
be awarded for a period of one year prior to the date of 
receipt of that request.  38 C.F.R. § 3.114(a)(3) (1999).  

Thus, under 38 C.F.R. § 3.114, the earliest effective date 
that would be possible under any circumstances would be the 
effective date of the change - that is, July 1992 and/or 
August 1994.  As noted above, the veteran is already in 
receipt of an effective date for service connection for 
pulmonary and eye disorders in May 1990, which is earlier 
than that allowable under 38 C.F.R. § 3.114.  Moreover, 
service connection for the veteran's disabilities was not 
granted on a presumptive basis under 38 C.F.R. § 3.316.  
Rather, in December 1991, prior to the enactment of 38 C.F.R. 
§ 3.316, the RO granted service connection for pulmonary and 
eye disorders on a direct basis under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. §§ 3.303, 3.304.  Accordingly, an earlier 
effective date is not warranted under 38 C.F.R. § 3.114.  


ORDER

Entitlement to an effective date earlier than May 24, 1990, 
for an allowance of service connection for mild COPD is 
denied.

Entitlement to an effective date earlier than May 24, 1990, 
for an allowance of service connection for extracapsular 
cataract extraction with intraocular lens, right eye, senile 
cataract left eye, mild corneal midstromal haze, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

